 

Case 1:21-cv-07420 Document1 Filed 09/03/21 Page 1 of 7

DAVID LOPEZ, ESQ.

DL-6779

ATTORNEY FOR PLAINTIFF

171 Edge of Woods Road

P.O, Box 323

Southampton, New York 11969-0323
Tel: 631.287.5520

Fax: 631.287.5520

e-Mail: DavidLopezEsq@aol.com

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEBORAH DONOGHUE,
Plaintiff, ECF CASE
-against- No.

WILLAMETTE VALLEY VINEYARDS,
INC., COMPLAINT

Defendant.

 

PLAINTIFF, by DAVID LOPEZ, ESQ., her attorney, complaining of the defendant,

alleges as follows:
 

Case 1:21-cv-07420 Document1 Filed 09/03/21 Page 2 of 7

JURISDICTION

1. Jurisdiction over this action is conferred upon the court as a procedural incident
to the provisions of Section 16(b) of the Securities Exchange Act of 1934, 15 U.S.C. 78p(b) and
Section 78aa, and other relevant sections of the Securities Exchange Act of 1934, as amended.
This action is not a collusive one intended to confer jurisdiction of a cause upon a court of the
United States over which it would not otherwise have cognizance.

VENUE

2, Upon information and belief, and at all times hereinafter mentioned, Willamette
Valley Vinyards, Inc. (“WILLAMETTE”) was and is an Oregon corporation with principal offices
and domicile at 8800 Enchanted Way, S.E., Turner, Oregon 97392.

3. Upon information and belief, at all times hereinafter mentioned, WILLAMETTE’s
issued and outstanding shares of common stock were registered under Section 12(g) of the
Securities Exchange Act of 1934 and were not exempted securities thereunder. The common stock
of WILLAMETTE is traded on the NASDAQ Capital Market Exchange, a National Securities
Exchange whose headquarters and facilities are located in the City and State of New York within
this district. Some or all of the underlying transactions in Plaintiff's short-swing trading claim
were executed on that National Securities Exchange conferring venue upon this court in this suit.

4. Services giving rise to the recovery to be recited herein were rendered in whole or in
part within the Southern District of New York conferring venue upon this court in this suit.

5. Plaintiff resides and is domiciled within the district conferring venue upon this court in
this suit.

THE PARTIES

6. Atall times hereinafter mentioned, the plaintiff, DEBORAH DONOGHUE, was and
Case 1:21-cv-07420 Document1 Filed 09/03/21 Page 3 of 7

is an owner of common stock of the WILLAMETTE.

7. Atall times hereinafter mentioned the plaintiff's attorney, DAVID LOPEZ, ESQ.,
was and is an attorney engaged in the practice of law within this district and before this court.

8. Upon information and belief at all times hereafter mentioned James W. Bernau
(“BERNAU”) was an “insider” of WILLAMETTE, to wit an officer and a director.

OPERATIVE FACTS

9. BERNAU sold 35,000 shares of WILLAMETTE common stock during May, 2021.

10. BERNAU purchased 4,000 shares of WILLAMETTE common stock during January,
2021 and 947 shares on February 5, 2021, within a period of less than six months of the sale.

11. The aforesaid sales were at prices higher than the aforesaid purchase. BERNAU
realized profits in such transactions of $34,914, more or less, which profits were subject to
recovery by WILLAMETTE under the provisions of Section 16(b) of the Act.

12. Upon information and belief BERNAU, while an officer and a director of
WILLAMETTE, failed to identify or to pay over such profits to WILLAMETTE except as
hereinafter described. WILLAMETTE and BERNAU were ignorant of their respective obligations
and rights prior to the intervention of plaintiff and of her counsel.

13. Pursuant to the provisions of Section 16(b) of the Securities Exchange Act of 1934
the plaintiff, DEBORAH DONOGHUE, as a stockholder of WILLAMETTE, was authorized and
empowered to investigate and to identify all transactions effected in its equity securities by
officers, directors and more-than-10% shareholders of WILLAMETTE for the purpose of
determining whether any such transactions came within the purview of the statute; for the purpose
of requesting the defendant to commence suit against any of its officers, directors or more-than-

10% shareholders to seek recovery of any profits which they might have realized from their illegal
 

Case 1:21-cv-07420 Document1 Filed 09/03/21 Page 4 of 7

retention of profits derived from trading in the defendant’s equity securities; and for the purpose
of commencing suit against any such officers, directors or more-than-10% shareholders in the
name and on behalf of the defendant to recover the short-swing profits realized by any of them in
the event the defendant failed or refused to institute such action or failed diligently to prosecute
such suit thereafter.

14. Acting under the right and authority granted to her by the statute as aforesaid the
plaintiff, DEBORAH DONOGHUE, retained the legal services of DAVID LOPEZ, ESQ. ina
derivative capacity on behalf of the defendant herein to investigate the transactions effected in the
defendant’s securities by its officers, directors and more-than-10% shareholders to determine
whether any of such transactions came within the purview of the statute; to determine and calculate
the profits, if any, realized by such officers or directors or more-than-10% shareholders and the
nature and extent of their statutory liability; to make proper statutory demand on the defendant
requesting that it institute suit against any of its officers, directors or more-than-10% shareholders
for the recovery of such statutory profits; to furnish the defendant with information as might be
necessary or proper for the commencement and prosecution of such action; and to prepare all
pleadings, proofs and papers necessary or proper for the commencement of such suit in the event
the defendant failed or refused to institute such action or failed diligently to prosecute the same
thereafter.

15. The plaintiff, DEBORAH DONOGHUE, agreed to pay a fair and reasonable
attorney’s fee to DAVID LOPEZ, ESQ. for his legal services rendered, contingent upon any
benefits which the defendant might derive therefrom and contingent upon the defendant’s
reimbursing the plaintiff in the amount of such legal fee so incurred.

16. The law firm of DAVID LOPEZ, ESQ. undertook to perform all legal services
 

Case 1:21-cv-07420 Document1 Filed 09/03/21 Page 5 of 7

required pursuant to the aforesaid contingent retainer and after making a complete and exhaustive
investigation into the law applicable thereto and after ascertaining that the transactions of
BERNAU in the defendant’s securities had been made in violation of Section 16(b) of the
Securities Exchange Act of 1934, and after computing and determining that BERNAU had realized
profits which were recoverable by WILLAMETTE in accordance with the applicable provisions
of the statute aforesaid plaintiff, through her attorney, on May 22, 2021, made written demand,
delivered the same day, upon the board of directors of WILLAMETTE that it act to recover all
short-swing trading profits of BERNAU through his trading in shares of WILLAMETTE during
periods of less than six months while an insider thereof.

17. Solely in response to plaintiff's demands, legal and factual research and analysis,
WILLAMETTE collected $34,914.00 from BERNAU.

18. Plaintiff's counsel has requested of WILLAMETTE a legal fee of $8,725.00 or
roughly 25% of the benefit received by WILLAMETTE through his services. This request is
consonant with precedent and practice in the Second Circuit. WILLAMETTE has failed to
respond to that request and has claimed that WILLAMETE’s internal investigation revealed the
violation and/or that other attorneys provided similar information and services but has not disputed
that disgorgement was not obtained until after WILLAMETTE received one or more shareholder
demands and refuses to recognize anyone’s claim to a right to compensation.

19. Upon information and belief, by reason of its receipt and acceptance of the legal
services rendered and communicated to the defendant by plaintiffs attorney, DAVID LOPEZ,
ESQ., and the defendant’s subsequent actions taken pursuant thereto, the defendant ratified and

confirmed the right and authority granted by the statute to plaintiff, DEBORAH DONOGHUE,

 
Case 1:21-cv-07420 Document1 Filed 09/03/21 Page 6 of 7

and to her attorney, DAVID LOPEZ, ESQ., to render the aforesaid services for and on behalf of
the defendant. Upon information and belief, the defendant has knowingly received, accepted and
retained the benefits of the services rendered by plaintiffs attorney, DAVID LOPEZ, ESQ., and
has realized a gain or benefit in the amount of $34,914.00 more or less, which it would not
otherwise have realized but for such services.

20. Plaintiff, DEBORAH DONOGHUE, is entitled to recover from the defendant a fair
and reasonable fee for her attorney for services contingently undertaken and incurred in performing
those services and in taking the steps which resulted in the creation of a fund for defendant’s
benefit in the amount of $34,914.00. Plaintiff seeks no personal benefit but brings this action to
recover the expenses contingently incurred by her in an amount of the reasonable value of the legal
services rendered by her attorney, DAVID LOPEZ, ESQ., and solely for the purpose of paying for
those services.

21. Upon information and belief, and in view of the amount of benefit conferred upon
the defendant, the fair and reasonable value of the legal services rendered by plaintiff's attorney,

DAVID LOPEZ, ESQ., in this matter is $8,725.00 or 25% of the recovery.

WHEREFORE, plaintiff demands:
1. A determination and declaration of the fair and reasonable amount due to plaintiff as
payment for her legal fees.
2. Judgment against the defendant in the amount of $8,725.00 inclusive of out-of-pocket
disbursements, together with the costs of this action, the latter to include statutory costs,
filing fees and service of process.

3. Such other, further and/or different relief as the court may deem just and proper.
Dated:

Case 1:21-cv-07420 Document1 Filed 09/03/21 Page 7 of 7

Southampton, New York
September 1, 2021

Law Offices of DAVID LOPEZ, ESQ.

ve Ved

DAVID/LOPEZ, ESQ. (DL-6179)

 

 
